NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 ALFONSO SERGIO LOPEZ RAMOS,                     No.    14-73516
 AKA Alfonso Sergio Lopez,
                                                 Agency No. A200-156-001
                  Petitioner,

   v.                                            MEMORANDUM *

 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Alfonso Sergio Lopez Ramos, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny

the petition for review.

      The BIA did not abuse its discretion in denying Lopez Ramos’s motion to

reopen because it was time and number-barred, see 8 C.F.R. § 1003.2(c)(2), and

Lopez Ramos failed to establish materially changed circumstances in Guatemala to

qualify for the regulatory exception to the time and number limitations for filing a

motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90

(evidence must be “qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-73516